230 So. 2d 212 (1970)
Willie Roy SANDIFER
v.
Patricia Delores WOMACK et al.
No. 45576.
Supreme Court of Mississippi.
January 12, 1970.
George B. Grubbs, Mendenhall, for appellant.
George G. Williamson, Mendenhall, for appellees.
SMITH, Justice.
The proceedings, out of which this appeal arises, were brought against appellant, Willie Roy Sandifer, by appellees, Patricia Delores Womack and Laura Ella Womack, infants, acting by next friend, under the provisions of the Mississippi Uniform Act on Paternity, Chapter 312, Mississippi General Laws of 1962 [Mississippi Code 1942 Annotated section 383-01 (Supp. 1968)] et seq. By their suit, appellees sought to establish that appellant was their father, although not married to their mother, and to require him to provide for their support.
Among other defenses, appellant sought to interpose the limitation provided by Mississippi Code 1942 Annotated section 383-02 (Supp. 1968), since both appellees, at the time of the commencement of the suit, were more than one year of age. The pertinent part of the statute provides:
However, proceedings hereunder shall not be instituted by the mother after the child has reached the age of one year, unless the defendant be absent from the state so that personal service of process cannot be had upon him, or, unless the defendant has acknowledged in writing that he is the father of the child. (emphasis added).
The trial court rejected this defense and the sole question raised on appeal is whether this action was error.
As noted, the proceedings were not brought "by the mother" but by the infants themselves. Therefore, on this point, the case is controlled by Dunn v. Grisham, 250 Miss. 74, 157 So. 2d 766 (1963).
*213 In that case, the stated limitation was held to be restricted expressly to suits brought by the mother. The trial court acted correctly in rejecting appellant's defense that the proceedings were barred because the children were more than one year of age when it was begun.
Affirmed.
GILLESPIE, P.J., and RODGERS, BRADY and PATTERSON, JJ., concur.